310 S.W.3d 305 (2010)
STATE of Missouri, Respondent,
v.
Shaun C. KING, Appellant.
No. ED 92791.
Missouri Court of Appeals, Eastern District, Division Three.
May 11, 2010.
Stacey Sullivan Rosenberger, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Robert J. (Jeff) Bartholomew, Asst. Atty. Gen., Jefferson City, MO, for respondent.
*306 Before GLENN A. NORTON, P.J., MARY K. HOFF, and LAWRENCE E. MOONEY, JJ.

ORDER
PER CURIAM.
The defendant, Shaun Cortez King, appeals the judgment and sentence entered by the Circuit Court of the City of St. Louis following his conviction by a jury of one count of first-degree statutory sodomy, in violation of section 566.062 RSMo. (Supp.2009). The trial court sentenced the defendant as a prior and persistent offender to 25 years' imprisonment. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court's judgment. Rule 30.25(b).